DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16 & 18-34 are rejected under 35 U.S.C. 103 as being unpatentable over Paddock et al., [US 4,404,813] in view of Sung et al., [US 8,960,934].  Paddock teaches of a household appliance (10), comprising: a body (11); a closing element (14) movably disposed on the body, the closing element having a side surface (side surface – fig. 4) and a top surface (top surface – fig. 4) orthogonal to the side surface; and a sensor unit (viewed as (21) and its associated components {including 36, 60 for example} as illustrated in fig. 4) for measuring at least one of temperature or humidity, the sensor unit disposed at least partially on the closing element (shown).  Paddock teaches applicant’s basic inventive claimed appliance as outlined above, but does not show the sensor unit as being disposed at least partially on the top surface of the closing element and exclusively exposed to the surroundings outside of the appliance through air flow openings at the top surface.  As to this aspect, Sung is cited as an evidence reference for the showing of a household appliance (refrigerator), comprising: a body (10); a closing element (21) movably disposed on the body, the closing element having a side surface (side surface – fig. 2) and a top surface (top surface along (60) – fig. 2) orthogonal to the side surface; and an electronic unit (viewed as (100) and its  Accordingly, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the location of the sensor unit {i.e., moving the unit upward slightly from its upper portion of the closing element to a location where one side of the unit is along the top surface of the closing element} in view of Sung’s teaching because this alternative location arrangement would enhance the versatility of Paddock’s device by placing the unit along an edge of the closing element; thereby increasing the ease of access for placement or removal of the unit while providing minimal edges or gaps along the front of the closing element in order to promote an aesthetic appeal of the appliance to the end user.  As modified, the unit would be exclusively exposed to the surroundings outside of the appliance through air flow openings (37a) at the top surface {the position being taken that the air flow openings (37a) of Paddock would function in the same manner as applicant’s air flow openings (34) since both openings are situated along a top horizontal surface and above sensors in their respective units}.  Regarding Claim 18, as modified, the closing element is movable between an open position (opened) and a closed position (closed), and the sensor unit is at least partially exposed to the surroundings outside of the appliance at the top surface of the closing element in the closed position (along the top surface of the closing element when viewed from a top to down perspective).  Regarding Claim 19, as modified, the closing element has an edge section (top edge), and the sensor unit is disposed on the edge section of the closing element.  Regarding Claim 20, as modified, the closing element has a narrow side Regarding Claim 21, as modified, the closing element has a frame element (frame casing of (21) or (42)), and the sensor unit is disposed on the frame element of the closing element.  Regarding Claim 22, as modified, the top surface of the closing element has a receiving pocket (note fig. 2 of Paddock along with fig. 2 of Sung for instance) formed therein, the sensor unit having sections (sections can be identified as any segments, components or areas associated with the unit), and at least some of the sections of the sensor unit are disposed in the receiving pocket of the closing element (such as when the sensor is connected – fig. 5).  Regarding Claim 23, as modified, the top surface of the frame element has a receiving pocket (interior cavity within (21) for instance) formed therein, the sensor unit has sections (sections can be identified as any segments, components or areas associated with the unit), and at least some of the sections of the sensor unit are disposed in the receiving pocket of the frame element (such as when the sensor is connected – fig. 5).  Regarding Claim 24, as modified, the top surface of the closing element has a recess (opening into interior cavity for instance) formed therein facing the body, the closing element has a wall section (any wall section within the cavity – figs. 2 of prior art) delimiting the recess, and the sensor unit is disposed in the wall section.  Regarding Claim 25, as modified, the closing element has a narrow side (viewed as the width side), the narrow side has a recess (opening into interior cavity for instance) formed therein facing the body, the narrow side has a wall section (40) delimiting the recess, and the sensor unit is disposed in the wall section.  Regarding Claim 26, as modified, the sensor unit includes a sensor (60) and a cover element (36), the closing element Regarding Claim 27, as modified, the household appliance further comprises a sensor carrier (40) connected to the cover element via interconnecting components, the sensor being disposed on the sensor carrier.  Regarding Claim 28, as modified, the household appliance further comprises two wall elements (38, and vertical wall of (36)) disposed at an incline relative to one another, the receiving space being in communication with the surrounding environment through the at least one air flow opening and at least one other air flow opening (38a) formed in the two wall elements.  Regarding Claim 29, as modified, the receiving space has a deepest position and another air flow opening (different (38a)) disposed at the deepest position of the receiving space.  Regarding Claim 30, as modified, the receiving space has a bottom (bottom), and the deepest position is disposed in a region of the bottom of the receiving space.  Regarding Claim 31, as modified, the household appliance further comprises air-conducting walls (49, 54) provided in the receiving space.  Regarding Claim 32, as modified, the household appliance further comprises dividing walls (49, 54) provided in the receiving space and separating off a line feed space (fig. 3).  Regarding Claim 33, as modified, the closing element is a door.  Regarding Claim 34, as modified, the household appliance is a household refrigeration appliance.

Response to Arguments
Applicant's arguments filed January 20, 2022 have been fully considered but they are not persuasive.  In response to applicant's arguments against the references In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  It is noted that Paddock is the base reference and clearly teaches the use of a sensor unit (see mapping) within a closing element of an appliance (refrigerator).  The supporting reference to Sung is cited primarily to shown the known technique of situating an electronic device within an upper edge of a closing element of an appliance (refrigerator).  Paddock already teaches the claimed components (along with the means, i.e., slots / vents for permitting the circulation of air), just not the location of the components along the closing element.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a).  Ex Parte Smith, 83 USPQ. 2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ. 2d 1385, 1396 (2007)).  The claimed “inventive feature” concerns a slight constructional change in the prior art device that is deemed to come within the scope of the customary practice followed by persons skilled in the art, especially as the advantages thus achieved can readily be foreseen.  As such, the “inventive feature” lacks an inventive step and therefore does not constitute patentable subject matter.  Furthermore, the position is taken that a prima facie case of obviousness has been established since applicants claimed invention only unites old elements with no change in their respective functions.  Common sense directs one to look with care at a patent application that claims as innovation the combination of known devices according to their established functions, as such, the examiner has identified reasons that would have prompted a person of ordinary skill in the art to combine the elements in the same way as the claimed new invention does.  Consequently, the rejections are deemed adequate to support the legal conclusion of obviousness.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES O HANSEN whose telephone number is (571)272-6866. The examiner can normally be reached Mon-Fri 8 am - 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



JOH
March 29, 2022

/James O Hansen/Primary Examiner, Art Unit 3637